NUMBER 13-12-00391-CV

                               COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG

                             IN RE ARLISS L. LINDER JR.


                         On Petition for Writ of Mandamus.


                           MEMORANDUM OPINION
           Before Chief Justices Valdez and Justices Garza and Vela
                      Memorandum Opinion Per Curiam1
       Relator, Arliss L. Linder, Jr., a pro se litigant currently incarcerated in the George

Beto Unit of the Texas Department of Criminal Justice-Institutional Division (“TDCJ-ID”),

has filed a petition for writ of mandamus in which he contends that prison staff denied

his access to supplies necessary for mailing his brief in a pending appeal. Relator asks

that we issue a writ of mandamus compelling the director of TDCJ-ID to order the

warden of the Beto Unit to grant him access to the supplies.


       1
         See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) (“When
denying relief, the court may hand down an opinion but is not required to do so.”).
      Having reviewed and fully considered relator’s petition, we conclude that he has

not shown himself entitled to the relief sought because we lack mandamus jurisdiction

over the TDCJ-ID director. See TEX. GOV’T CODE ANN. § 22.221(b) (West 2004) (limiting

our mandamus jurisdiction to district and county judges). Accordingly, the petition for

writ of mandamus is DENIED.


                                                     PER CURIAM

Delivered and filed the
20th day of June, 2012.




                                          2